

117 HR 961 : Justice for Juveniles Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 961IN THE SENATE OF THE UNITED STATESJune 24, 2021 Received; read twice and referred to the Committee on the JudiciaryAN ACTTo exempt juveniles from the requirements for suits by prisoners, and for other purposes.1.Short titleThis Act may be cited as the Justice for Juveniles Act.2.Exemption of juveniles from the requirements for suits by prisonersSection 7 of the Civil Rights of Institutionalized Persons Act (42 U.S.C. 1997e) is amended—(1)in subsection (h), by striking sentenced for, or adjudicated delinquent for, and inserting or sentenced for; and(2)by adding at the end the following:(i)Exemption of juvenile prisonersThis section shall not apply to an action pending on the date of enactment of the Justice for Juveniles Act or filed on or after such date if such action is—(1)brought by a prisoner who has not attained 22 years of age; or(2)brought by any prisoner with respect to a prison condition that occurred before the prisoner attained 22 years of age..3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives June 23, 2021.Cheryl L. Johnson,Clerk